DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 12 objected to because of the following informalities:  in line 2 “mirrored a database” should be --mirrored in a database--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliding (US 2010/0141381).
Regarding claims 1, 16, Bliding discloses a system and method, comprising: 
an access control device storing a first access credential, wherein the access control device is not persistently connected to the Internet (via lock device 40 including memory storing LD addr 44, Para. 67, 74, 95, 102, Fig. 1);
a mobile device comprising a memory and a wireless interface (via key device 1, Para. 79, 82); and
a server storing an instance of the first access credential and configured to communicate with the mobile device via the wireless interface (via administration device 20 storing vCard 12 communicated to key device 1, Para. 70, 79);
wherein the mobile device is configured to receive the first access credential from the server via the wireless interface (Para. 82);
wherein the mobile device is configured to transmit the first access credential to the access control device via a wireless communication protocol (via Bluetooth, Para. 82); and
wherein the access control device is configured to permit access to an area based on the first access credential (Para. 85, 95 and 98-99).
Regarding claims 2, 8, Bliding discloses the first access credential is pre-installed on the access control device and mirrored in a database of the server (via vCard properties prestored in local memory 46 and Administration device 20, Para. 76, 73-74).
Regarding claims 3, Bliding discloses wherein the server is configured to generate a second access credential for the access control device and transmit the second access credential to the mobile device, wherein the mobile device is configured to transmit the second access credential to the access control device (via a second access credential can be issued from server based on a different granted access date or time, Para. 30).
Regarding claim 6, 9 Bliding discloses wherein the first access credential comprises a key that is pre-installed on the access control device and mirrored in a database of the server (via vCard properties prestored in local memory 46 and Administration device 20, Para. 76, 73-74).
Regarding claim 7, Bliding discloses the server is configured to generate the second access credential based on the key (via new vCard 12 includes properties of lock device 40, Para. 75-76).

Claim(s) 4, 5, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliding, and further in view of Horberg (WO 2006/098690).
Regarding claims 4, 10, 17, Bliding fails to disclose the access control device is configured to be updated based on receipt of the second access credential.
Horberg teaches that an access control device can be configured to be updated based on receipt of an access credential (Page 16, lines 23-36).
From the teachings of Horberg, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bliding to include the access control device is configured to be updated based on receipt of the second access credential in order to keep the access control devices updated, thereby provide more flexibility to configure the access control device.
Regarding claim 5, 11, 18, Bliding and Horberg disclose the access control device is configured to permit access to the area based on receiving a second instance of the second access credential from the mobile device subsequent to the access control device being updated (via a second access credential issued from server based on a different access date or time, Para. 30 of Bliding and rejection of claim 4 above).
Regarding claim 12, 19, Bliding discloses wherein the first access credential comprises a key that is pre-installed on the access control device and mirrored in a database of the server (via vCard properties prestored in local memory 46 and Administration device 20, Para. 76, 73-74).
Regarding claim 13, 20, Bliding discloses the server is configured to generate the second access credential based on the key (via new vCard 12s includes properties of lock device 40, Para. 75-76).
Regarding claim 14, Bliding discloses the server is configured to generate a plurality of additional access credentials based on the key (via new vCard 12s includes properties of lock device 40, Para. 75-76).
Regarding claim 15, Bliding discloses the wireless communication protocol is Bluetooth (Para. 82).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689